Citation Nr: 0944471	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-19 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
right knee disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
left knee disorder.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for an ulcer and 
stomach disorder as secondary to medication for service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from March 1956 to April 1958 
and from May 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The rating decision on appeal reopened a previously-denied 
claim for service connection for a left knee disorder and 
adjudicated the merits.  However, even if RO reopens claim 
and adjudicates on merits, Board must first determine if 
claim was properly reopened and only thereafter may review 
the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  The 
Board has accordingly characterized that issue as a "new and 
material evidence" issue.

In a May 1995 rating decision the RO denied service 
connection on a direct basis for an ulcerated stomach; this 
denial was affirmed in a December 1998 decision by the Board.  
By operation of law, the Board's decision became final; see 
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.1100 (2009).  
Ordinarily, where service connection for a disability has 
been denied in a final decision, a subsequent claim of 
service connection for the same disability may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  However, 
the Veteran is currently claiming service connection for an 
ulcer/stomach disorder on a secondary basis under 38 C.F.R. § 
3.310; because the RO did not previously consider secondary 
service connection this provides a "new cause of action" 
not subject to the usual requirement of new and material 
evidence to reopen.  See Spencer v. Brown, 4 Vet. App. 283 
(1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  For 
this reason, the Board will adjudicate the current claim for 
secondary service connection for an ulcer/stomach disorder as 
an original, rather than as a reopened, claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied 
by a rating decision in July 1985; the Veteran did not appeal 
that decision.

2.  Evidence relating to a right knee disorder received since 
the July 1985 rating decision is cumulative or redundant of 
the evidence previously of record and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection.

3.  Service connection for a left knee disorder was denied by 
the Board in December 1998; the Veteran did not appeal the 
Board's decision.

4.  Evidence relating to a left knee disorder received since 
the Board's December 1998 decision is cumulative or redundant 
of the evidence previously of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.

5.  The Veteran does not have a diagnosed disorder of the 
right foot.

6.  The Veteran's ulcer/stomach disorder is not etiologically 
related to pain medications taken for his service-connected 
disabilities.




CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim for service connection for a right knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  New and material evidence has not been presented to 
reopen the claim for service connection for a left knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  A right foot disorder is not due to or the result of a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 1154 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).

4.  An ulcer or stomach disorder is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1154 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.310 (2006). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
disorders of the right knee, left knee, right foot and 
stomach.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that: (1) notifies him or he of the evidence 
and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Veteran was not provided notice fully compliant with the 
VCAA prior to the issuance of the April 2003 rating decision 
on appeal.  However, during the course of the appeal the RO 
sent the Veteran a letter in September 2005 that informed him 
of the elements required to reopen a previously-denied claim 
and the elements required to establish service connection on 
both a primary and a secondary basis.  The RO sent the 
Veteran a letter in June 2006 informing him of the 
disability-rating and effective-date elements of a service 
connection claim.  Further, the Board's action herein denies 
service connection; accordingly, no disability rating or 
effective date will be established by the Board's action and 
there is no prejudice to the Veteran under Dingess.

Although the letters above were sent after the initial 
adjudication of the claims, the Board finds there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the Veteran had ample 
opportunity to respond before the file was certified to the 
Board for appellate review.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  In this 
regard, the Board notes that service treatment records 
(STRs), service personnel records, and VA outpatient records 
were obtained.  Neither the Veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate any of the claims.  The Board is 
also unaware of any such evidence.

The Veteran has also been afforded appropriate VA 
examinations for knee disorders and stomach disorders.  The 
Board notes in that regard that for a finally-denied claim, 
VA is not required under the VCAA to provide a medical 
examination unless the claim is first reopened upon receipt 
of new and material evidence.  38 C.F.R. § 
3.159(c)(4)(C)(iii).  The Veteran has not been afforded an 
examination in response to his claim of service connection 
for a foot disorder; however, as noted in more detail below 
the Veteran has not presented a prima facie case for service 
connection for a right foot disorder and has not asserted 
continuous symptoms since service; therefore, medical 
examination is not required at this point.  See 38 C.F.R. §  
3.159(c)(4);  see also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  The Board will accordingly address the merits 
of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  However, the rule 
does not apply when the issue is reopening of a previously 
denied claim.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the claimed disabilities.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to any of the disabilities under review.  




New and Material Evidence: Right Knee Disorder

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002-2008), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Review of the file shows the Winston-Salem RO denied service 
connection for a claimed right knee disorder by a rating 
decision issued in July 1985.  The Veteran was notified of 
the denial by a letter in August 1985 but he did not appeal.  
The July 1985 rating decision is accordingly final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

The evidence of record at the time of the July 1985 rating 
decision consisted of the following: STRs, and report of VA 
compensation and pension (C&P) examination in July 1985 
(normal examination of the knees, and diagnosis of history of 
injury to the right knee).

The instant request to reopen was received in May 2001.

Evidence received since the July 1985 rating decision 
consists in relevant part of the following: service personnel 
records (showing no indication of hospitalization while in 
Vietnam); VA X-ray of the knees in December 1994 showing an 
impression of bilateral mild degenerative joint disease 
(DJD); correspondence  from the Veteran in June 1995 
asserting he had injured both knees in service and been 
hospitalized for such injury; VA X-ray of the right knee in 
December 1995 showing a normal right knee joint; VA X-rays of 
both knees in February 1996 showing minimal tricompartmental 
degenerative changes; VA treatment records showing history of 
total right knee arthroplasty (TKA) in June 1996; VA X-rays 
of the right knee in August 1996, January 1997, August 1997, 
August 1999 and November 2000 showing status post total knee 
replacement with prosthesis in position; and, VA X-ray of the 
right knee in March 2001 showing TKA changes.

Evidence received since 1985 also includes a VA joints 
examination in February 2003 in which the examiner diagnosed 
status post total knee replacement of the right knee in 1996 
and stated an opinion it is less likely than not the current 
disorder is a direct result of injury in service, based on 
rationale that the Veteran's assertions of injury in service 
were not corroborated by the record.

On review of the evidence above the Board notes that after 
the last final denial in July 1985 the Veteran has been 
diagnosed with DJD of the right knee and has undergone TKR 
surgery.  This is "new" evidence in that it was not 
previously before the adjudicators.  However, there is no 
indication of any relationship between the newly-diagnosed 
DJD and active service, and in fact the VA examination report 
in February 2003 asserts a medical opinion against such a 
relationship.  

The Board has considered the Veteran's correspondence to VA 
in which he asserts a history of knee injury during active 
service and chronic problems since discharge from service.  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, 
evidence received subsequent to a final decision is 
considered credible for the purpose of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  However, the Veteran's 
unsupported assertions of injury and chronicity are redundant 
of those he advanced in 1985 and are therefore not "new."

The Board concludes that the new evidence does not bear 
directly and substantially upon the specific matter under 
consideration, in that it does not show a relationship 
between any diagnosed right knee disorder and service.  
Further, the new evidence, whether considered by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, it is not 
material.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a right knee disorder has not been received.  

As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni, 5 Vet. App. 463, 467.  

New and Material Evidence: Left Knee Disorder

Review of the file shows the Winston-Salem RO denied service 
connection for a claimed left knee disorder by a rating 
decision issued in May 1995.  The Veteran appealed to the 
Board, and in December 1998 the Board issued a decision that 
denied service connection for a left knee disorder.  

The Veteran did not appeal the Board's decision to the Court 
of Appeals for Veterans Claims.  The Board's decision in 
December 1998 is accordingly final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1100.

The evidence of record at the time of the Board's decision in 
December 1998 consisted of the following: STRs; report of VA 
C&P examination in July 1985 (normal examination of the 
knees); VA outpatient treatment records dated through 
September 1994 (showing treatment for left knee pain, 
diagnosed as possible degenerative joint disease or meniscus 
tear); VA X-ray of the knees in December 1994 showing an 
impression of bilateral mild DJD; VA treatment records 
showing left knee arthroscopy in February 1995 and noting 
history of injury in April 1994 while working on the docks; 
VA X-ray of the left knee in April 1995 showing an impression 
of degenerative changes with joint effusion and narrowing in 
the lateral compartment; correspondence from the Veteran in 
February 1995 asserting he suffered shrapnel wounds to the 
left knee; correspondence from the Veteran in June 1995 
asserting he had injured both knees in service and been 
hospitalized for such injury; transcript of the Veteran's 
testimony before the RO's Decision Review Officer (DRO) in 
September 1995 asserting he injured the left knee in Vietnam 
while playing softball; and, transcript of testimony before 
the Board in June 1998 asserting he did not have a left knee 
injury in service, but rather had a right knee injury. 

The instant request to reopen was received in May 2001.

Evidence received since the Board's decision in December 1998 
consists in relevant part of the following: service personnel 
records (showing no indication of hospitalization while in 
Vietnam); VA X-rays of both knees in February 1996 showing 
minimal tricompartmental degenerative changes; VA X-ray of 
the left knee in August 1998 showing an impression of 
degenerative disease; VA joints examination in February 2003 
in which the examiner diagnosed status post meniscectomy of 
the left knee in 1996 and stated an opinion it is less likely 
than not the current disorder is a direct result of injury in 
service, based on rationale that the Veteran's assertions of 
injury in service were not corroborated by the record; VA 
outpatient treatment record showing complaint of left knee 
pain in December 2003; VA X-ray of the left knee showing an 
impression of hypertrophic arthritic changes; 

On review of the evidence above the Board notes that after 
the last final denial in December 1998 the Veteran continued 
to obtain treatment for the claimed left knee disorder.  This 
is "new" evidence in that it was not previously before the 
adjudicators.  However, there is no indication of any 
relationship between the claimed disorder and active service; 
in fact, the medical opinion of record opines against such a 
relationship.

The Veteran's assertions of injury in service and chronicity 
of symptoms are redundant of evidence that was before the 
Board in December 1998.  They are accordingly not "new" 
evidence.

The Board concludes that the new evidence does not bear 
directly and substantially upon the specific matter under 
consideration, in that it does not show a relationship 
between any diagnosed left knee disorder and service.  
Further, the new evidence, whether considered by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, it is not 
material.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a left knee disorder has not been received.  

As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni, 5 Vet. App. 463, 467.  

Service Connection for a Right Foot Disorder

STRs show no indication of an injury to the right foot.  
Report of physical examination in February 1968, at the time 
of the Veteran's discharge from service, shows clinical 
evaluation of the feet and lower extremities as "normal."

STRs include reports of physical examination dated in 
November 1977 and May 1978, apparently performed in 
conjunction with the Veteran's service in the Reserve 
Component.  The clinical evaluation of feet and lower 
extremities is shown as "normal" in both examinations.  
Also, in concurrent self-reported Reports of Medical History 
the Veteran specifically denied a history of foot trouble.

VA treatment records show a boney deformity (bunion) of the 
right foot was identified in April 1985.  The Veteran 
underwent a bunionectomy and ganglion cyst removal on the 
right great toe in April 1985; he tolerated the procedure 
well and was discharged in good postoperative condition.  
Thereafter in May and June 1985 he complained of 
postoperative pain and possible infection; the postoperative 
complications apparently resolved in June 1985.
  
The Veteran had a VA medical examination in July 1985.  The 
examiner noted history of bunion surgery on the right foot, 
but there is no note of any current residual disorder of the 
right foot.  VA treatment records through February 2007 show 
no indication of a right foot disorder other than the 
bunionectomy in 1985, and no complaint of or treatment for 
any right foot complaint after 1985. 

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).   In this case the Veteran has not 
provided, and the evidence does not show, that he has a 
diagnosed right foot disorder on which a claim for service 
connection may be based.

The Board notes the case of McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007), which held the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, and may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  In this case there is 
no evidence of any right foot disorder at any time since the 
claim for service connection was filed in May 2001, so 
McClain is not applicable.

The Veteran asserted in his that he had a foot injury in 
Vietnam, but he did not further elaborate on the nature of 
the injury.  As noted above, a layperson is competent to 
testify in regard to onset and continuity of symptomatology.  
Heuer, 7 Vet. App. 379, 384.  However, it is the province of 
trained health care professionals to enter conclusions that 
require medical expertise, such as opinions as to diagnosis 
and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
In this case there is no medical diagnosis of a right foot 
disorder at any time during the course of the appeal.

The Board also notes that following discharge from service in 
February 1968 the Veteran executed Reports of Medical History 
in November 1977 and May 1978 specifically denying history of 
foot problems.  The Board finds these reports to be probative 
toward disproving continuity of symptoms since discharge from 
service.

Based on review of the evidence above the Board finds the 
criteria for service connection for a right foot disorder are 
not met.  Accordingly, the claim must be denied.

The evidence in this case preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Alemany, 9 
Vet. App. 518, 519; Gilbert, 1 Vet. App. 49, 54.  

Secondary Service Connection for an Ulcer/Stomach Disorder

As noted above, service connection for a stomach disorder, 
diagnosed as peptic ulcer disease, was denied on a direct 
basis by the Board in December 1998.  The claim for direct 
service connection has not been reopened.  The discussion 
below is confined to the issue of entitlement to service 
connection on a secondary basis.

The Veteran asserts his ulcer/stomach disorder is caused by 
pain medications.  The only service-connected disability for 
which the Veteran takes pain medications is residuals of a 
left shoulder dislocation (rated as 20 percent disabling).  
He also has nonservice-connected orthopedic disorders 
including left and right knee disorders (status post right 
TKR and left meniscectomy) and right shoulder tendonitis 
(status post right shoulder rotator cuff tear). 

The Veteran had a VA examination of the stomach and duodenum 
in February 2003.  The examiner diagnosed peptic ulcer 
disease (PUD), with suspected gastric ulcer in the past.  The 
examination report is silent in regard to etiology; however, 
the examiner issued an addendum in April 2003 stating the 
objective evidence of an actual ulcer is rather slim, as his 
symptoms were rather predictable and for most of the year he 
was asymptomatic.  The examiner stated it is unlikely the 
Veteran's symptoms were related to or caused by medications 
he was taking for his service-connected disabilities.  The 
examiner noted the Veteran's symptoms could be worsened or 
aggravated by such medications, but the Veteran's sporadic 
use of the medications was not the cause of his stomach or 
ulcer condition.

The Board notes the Veteran is competently diagnosed with 
PUD.  However, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case the competent and uncontroverted medical opinion 
of record states the Veteran's PUD is not caused by his pain 
medications.  While the examiner stated that such medications 
could aggravate a digestive disorder, he declined to find 
causation.  Further, given that the Veteran has a number of 
nonservice-connected joint disorders for which he takes pain 
medication, it is pointless to speculate as to the degree of 
aggravation that may arguably be attributed to service-
connected pain medication versus nonservice-connected pain 
medication, particularly as the examiner cited "sporadic" 
usage of pain medication.

The Veteran clearly believes his claimed ulcer/stomach 
disorder is due to service-connected pain medication.  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As noted above, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones, 7 Vet. App. 134, 137.  In this case competent medical 
opinion asserts the Veteran's diagnosed PUD is not due to 
pain medications he takes for a service-connected disability; 
the findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

Based on review of the evidence above the Board finds the 
criteria for service connection for an ulcer/stomach disorder 
are not met.  Accordingly, the claim must be denied. The 
evidence in this case preponderates against the claim and the 
benefit-of-the-doubt rule does not apply.  Alemany, 9 Vet. 
App. 518, 519; Gilbert, 1 Vet. App. 49, 54.  

ORDER

As new and material evidence has not been received, reopening 
of the claim for service connection for a right knee disorder 
is denied.

As new and material evidence has not been received, reopening 
of the claim for service connection for a left knee disorder 
is denied.

Service connection for a right foot disorder is denied.

Service connection for an ulcer/stomach disorder as secondary 
to a service-connected disability is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


